Citation Nr: 0629412	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-33 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to April 
1982.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran seeks service connection for hypertension.

The veteran's service medical records show that he was seen 
for elevated systolic blood pressure in September 1981.  The 
medical examination report stated that the veteran had a 
history of increased systolic blood pressure since April 
1981, with normal blood pressure prior to that time.  The 
report noted that the veteran's blood pressure had previously 
been found to be 150/70.  His blood pressure at the time of 
the September 1981 examination was found to be 138/64 in the 
right arm and 138/66 in the left arm.  No diagnosis or 
assessment was made.

The record shows that the veteran was first diagnosed with 
hypertension in a May 1998 private medical examination 
report.  At the time, the veteran stated that he had been 
previously told that his blood pressure was elevated, but he 
had never been prescribed medication.  Multiple private and 
VA medical reports from June 1998 to March 2004 have 
subsequently given diagnoses of hypertension.  There is no 
medical evidence of record that addresses the etiology of the 
veteran's diagnosed hypertension.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran must be afforded a VA 
examination to ascertain the etiology of 
any hypertension found.  The claims file 
must be provided to and reviewed by the 
examiner.  All tests or studies necessary 
to make this determination must be 
ordered.  Thereafter, based upon review 
of the service and post-service medical 
records, the examiner must provide an 
opinion as to whether any hypertension 
found is at least as likely as not 
related to the findings noted in service.  
If such a determination cannot be made, 
the examiner must specifically state 
this.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


